GILBERT, Circuit Judge
(dissenting). It is the contention of the appellant that the Oregon statutes permit the appellant’s agents who solicit insurance in the state of Oregon to receive premium notes in their own names and as their own property, and to negotiate and dispose of the same as such. I think that the court below properly held otherwise. Section 14 of tire Laws of 1917 provides in clear terms that all notes taken in payment of premiums shall be regarded as the property of the insurance company, and that any suit to collect any such note shall be brought by and in the name of the company. Section 24k of the same act makes it unlawful for any insurance company or its agents to pledge, sell, or dispose of any such notes so belonging to it prior to the delivery of the policy. The amendment of 1919 contains no repeal of the former statutes. It provides that—
“Whenever any bill, note or other written evidence of indebtedness is given to any person, firm or corporation for the premium of any policy of life insurance, said note shall have printed thereupon in legible characters ‘Nonnegotiable for thirty days after the date hereof.’ ”
These three statutory provisions, under well-settled rules, must be construed together, so as to give, if possible, effect to all. The provision of the amendment that when a premium note is given “to any person, firm or corporation” is taken by the majority of this Court to repeal section 14, and provide that premium notes may be given to -and become the property of persons and firms, as well as insurance companies. This, I think, is error.
An insurance company can act only through its officers or agents. Its premium notes, in the usual course of business, may be delivered to .persons or firms who act for it, as well as to the officers of the corporation itself. The amendment does not mean that such notes may be payable to such persons or firms as their individual property. *767Its meaning, in view of the existing law, is that, while such notes may be given to persons or firms on behalf of a corporation, the corporation itself shall be the owner thereof. This is the contemporary construction adopted by the state officials whose duty it is to enforce the law. That fact is to be taken into consideration here, notwithstanding that so brief a period has elapsed since the enactment of the statutes.
In Lewis’ Sutherland Statutory Construction, § 474, it is said:
“The practical construction given to a doubtful statute by the department or officers whose duty it is to carry it into execution is entitled to great weight and will not be disregarded or overturned except for cogent reasons, and unless it is clear that such construction is erroneous.”
Said the court in Edwards v. Darby, 12 Wheat. 206, 210:
“In the construction of a doubtful and ambiguous law, the contemporaneous construction of those who were called upon to act under the law, and were appointed to carry its provisions into effect, is entitled to very great respect.”
This rule is reaffirmed in United States v. Moore, 95 U. S. 760, 763, and in subsequent cases, and it has been applied in Fitzwilliam v. Campbell, 99 Fed. 30, 37, Southern Pine Co. v. Hall, 105 Fed. 84, 91, and by this court in Grossett v. Townsend, 86 Fed. 908, 912.
Repeals by implication are not favored. The intention to repeal “will not be presumed, nor the effect of repeal admitted, unless the inconsistency is unavoidable, and only to the extent of the repugnance.” Lewis’ Sutherland Statutory Construction, § 247. In Winters v. George, 21 Or. 251, 257, the court said:
“It is a reasonable presumption that the Legislature did not intend to keep really contradictory enactments in the statute book, or to effect so important a measure as the repeal of a law without expressing an intention to do so. Such an interpretation, therefore, is not to be adopted unless it be inevitable.”
And in Swensen v. Southern Pac. Co., 89 Or. 275, it was said:
“A repeal by implication is effected, if there he such positive repugnancy between the new and the old enactments that they cannot stand together or-be harmonized; but the courts will, however, if possible, construe the two statutes together, and adopt any reasonable construction which will sustain both of them.”